 
Exhibit 10.31
 
Portions of this Exhibit have been redacted because they are both (i) not
material and (ii) would be competitively harmful if publicly disclosed.
Information that was omitted has been noted in this document with a placeholder
identified by the mark “[***]”.
 
SUPPLY AGREEMENT
effective as of 20 December 2018 ("Effective Date")
between
AMAG Pharmaceuticals, Inc., 1100 Winter Street, Waltham, MA 02451, USA
- "AMAG" -
and
Ypsomed AG, Brunnmattstrasse 6, CH-3401 Burgdorf, Switzerland
- "Ypsomed" –
 
 
For Autoinjectors for the Administration of Bremelanotide
Preamble
 
 
a)
Palatin Technologies, Inc., 4-B Cedar Brook Drive, Cranbury, New Jersey 08512,
USA (“Palatin”) developed a subcutaneous injection formulation of Bremelanotide
(as defined below) for use in female sexual dysfunction;

 
b)
Palatin licensed to AMAG the rights to develop and commercialize Bremelanotide
in North America and to manufacture Bremelanotide worldwide;

 
c)
AMAG, Palatin and Ypsomed have entered into a three way Confidentiality and
Non-Use Agreement, effective as of 6 March 2017 (hereinafter “Confidentiality
Agreement”), and, under such Confidentiality Agreement, have discussed the
potential use of a customized version of the YpsoMate (as defined below) for the
injection of Bremelanotide;

 
d)
Palatin and Ypsomed entered into an agreement, dated as of 8 June 2012, with
respect to the variant specific customization of the YpsoMate for the
administration of pre-filled Bremelanotide syringes (“Customization Proposal”);

 
e)
Palatin and Ypsomed entered into an agreement, dated as of 30 January 2015, with
respect to an industrialization project for the initializing of the commercial
supply of the customized autoinjectors (“Industrialization Proposal”);

 
 
 

 
 
 
f)
AMAG and Ypsomed entered into Terms and Conditions dated 14 June 2017 governing
the purchase of Component Sets (as defined therein) pursuant to AMAG purchase
order numbers 71635 and 71636 (the “Terms and Conditions”) and it is intended
that the terms and conditions of this Agreement will govern the supply of such
Component Sets to AMAG; and

 
g)
AMAG and Ypsomed now wish to agree on the terms and conditions of the commercial
supply of the Components (as defined hereunder) used to assemble the customized
YpsoMate injection device.

 
Now, therefore, in consideration of the above, AMAG and Ypsomed agree as
follows:
 
1.    Definitions    
 
 
"Affiliate"
shall mean any corporation or other entity that directly or indirectly controls,
is controlled by, or is under common control with AMAG or Ypsomed, as
applicable. For the purpose of this Agreement, "control" shall mean the direct
or indirect ownership of fifty percent (50%) or more of the outstanding shares
or other voting rights of the subject entity for the election of directors.
"Agreement"
shall mean this Supply Agreement, together with all Appendices, as amended or
modified from time to time in accordance with the terms hereof.
“Annual Minimum Quantity”
shall have the meaning set forth in Appendix 3.
"Appendix", "Appendices"
shall mean the addenda, exhibits, schedules and/or supplements to this
Agreement, as amended or modified from time to time in accordance with the terms
hereof.
"Applicable Laws"
as of the Effective Date, Applicable Laws shall mean applicable statutes, laws
and regulations of the United States, the European Union, Switzerland, Canada,
Mexico, China, and South Korea relevant to the services under this Agreement and
the manufacture of the Components in the Territory, and shall include, without
limitation, cGMP; FDA 21 CFR Part 820; European Council Directive 93/42/EEC; ISO
13485:2003; ISO 14971:2007 and any additional, successor or replacement
statutes, laws and regulations thereto, which come into effect during the Term
of this Agreement. The statutes, laws and regulations of additional countries or
jurisdictions in the Territory may be added to the Applicable Laws upon mutual
agreement of the Parties in accordance with Section 4.9.
"Authority"
shall mean the Food and Drug Administration (“FDA”) (or any successor agency
thereto) in the United States, the European Medicines Agency EMA (or any
successor agency thereto) in Europe, Health Canada in Canada, and/or the
applicable equivalent regulatory agency or entity, governmental or
non-governmental, having the responsibility, jurisdiction and authority for the
grant of Authorizations in Mexico, China, South Korea, and any other country or
jurisdiction in the Territory as mutually agreed to by the Parties in accordance
with Section 4.9.
"Authorizations"
shall mean the authorizations for the manufacture, labeling, packaging,
importation, promotion, marketing, offer to sell, sale, distribution and use of
the Bremelanotide Devices in the Territory, and any amendments or modifications
thereto.
“Binding Forecast”
shall have the meaning set forth in Section 7.2.
"Bremelanotide"
shall mean Palatin’s injectable drug substance licensed to AMAG in which the
active pharmaceutical ingredient is the peptide
Ac-Nle-cyclo(-Asp-His-D-Phe-Arg-Trp-Lys)-OH.

 
 

 
 
 
 
 
 
 
"Bremelanotide Device"
shall mean the customized YpsoMate for the injection of Bremelanotide consisting
of the Components, a syringe containing Bremelanotide and accessories, if any,
as such Bremelanotide Device is further defined in the Specifications.
“Price Change Order”
shall mean a document in the format provided in Appendix 5 provided by Ypsomed
to AMAG outlining a proposed adjustment (increase or decrease) to the Purchase
Price and the reasons for such adjustment, such document to be reviewed and
signed by both parties to enable such adjustment to take effect.
"cGMP"
shall mean the current Good Manufacturing Practice requirements related to the
methods used in, and the facilities and controls used for, developing,
customizing, manufacturing, testing, processing, packaging, labeling, storing,
installing, and servicing of the Components as specified in the Medical Device
Directive 93/42/EEC and ISO 13485, as amended or modified from time to time.
"Components"
shall mean the individual parts and subassemblies of Ypsomed’s customized
YpsoMate, as they are described in the Specifications. For the avoidance of
doubt, Components shall not include the syringe containing Bremelanotide.
"Component Set"
shall mean a complete set of all Components for use by AMAG or its designee to
assemble of one Bremelanotide Device.
"Delivery"
shall have the meaning set forth in Section 8.1.
“Delivery Date”
shall have the meaning set forth in Section 7.4.
"Hidden Defect"
shall mean any Component's failure (i) to have been manufactured in accordance
with this Agreement, including, without limitation, cGMP in effect at the time
of manufacture, or (ii) to conform in all material respects to the
Specifications in effect at the time of manufacture, to the exclusion of any
failure which was or could have been identified through commercially reasonable
and adequate inspection and testing based on mutually agreed inspection criteria
as set out in the Specifications and according to Section 9.1.
“Initial Inspection”
shall have the meaning set forth in Section 9.1.
"Initial Term"
shall have the meaning set out in Section 21.1.
"Intellectual Property Rights"
shall mean any and all rights in or to inventions, discoveries, know-how, trade
secrets, trade names, confidential information (including know-how), domain
names, works of authorship reduced to a tangible medium of expression,
including, without limitation, technical data and software, industrial and other
design rights, patents, trademarks, copyrights, database rights, and any other
intellectual property, in each case, whether registered or unregistered or
patentable or not, including rights to applications or registrations for any of
the foregoing.
"Party", "Parties"
shall mean AMAG and/or Ypsomed, as applicable.
“Pricing Tier”
shall have the meaning set forth in Appendix 3.
“Purchase Order”
shall have the meaning set forth in Section 7.3.
"Purchase Price"
shall mean the prices per Component Set according to the price list as set out
in Appendix 3.
"Quality Agreement"
shall mean the quality agreement set out in Appendix 2, as amended or modified
from time to time in accordance with the terms hereof.
“Rolling Forecast”
shall have the meaning set forth in Section 7.2.
"Subsequent Term"
shall have the meaning set out in Section 21.1.

 
 

 
 
 
 
 
 
 
"Specifications"
shall mean the specifications for the Components and Component Sets, as well as
certain requirements regarding the assembly of the Bremelanotide Device, all as
further described in Appendix 1, as amended from time to time in accordance with
the terms hereof.
"Territory"
shall - for the purpose of this Agreement - include the countries enumerated in
the definition of Applicable Laws and Authority hereinabove; provided however
that Ypsomed acknowledges that AMAG has the right to use, register, and market
the Bremelanotide Device worldwide. Accordingly, statutes, laws and regulations
of additional countries or jurisdictions may be added to the Applicable Laws and
the respective further countries will be included to the definition of Territory
pursuant to Section 4.9.
" YpsoMate"
shall mean the technical platform of a two-step disposable autoinjector
developed by Ypsomed for use with various drug substances contained in a
syringe.

 
2.
Appendices

 
2.1
The following Appendices are incorporated into this Agreement by this reference:

 
 
 
 
 
 
 
No.
Appendix
Subject/Content (inter alia)
1
Specifications
Specifications for Component and Component Sets
2
Quality Agreement
Quality Agreement for Component Sets: change control, complaint handling,
audits, regulatory issues
3
Commercial Terms
Pre-commercial supply & capacity reservation, forecast and ordering procedure,
Purchase Prices, minimum purchase quantities
4
Price Change Order
Form to be used in the event of a change to the Purchase Price based on the
template format set out in Appendix 4.

 
2.2
Order of Precedence. The following interpretation rule shall apply: (a) any
amendments or modifications to this Agreement or the Appendices shall prevail
over this Agreement or the Appendices themselves, (b) this Agreement shall
prevail over the Appendices, except with respect to matters relating to the
quality of the Components, the Quality Agreement shall prevail over this
Agreement, and (c) this Agreement shall prevail over the Terms and Conditions.


 
3.    Amendments and/or Modifications
 
 
3.1
Either Party may at any time recommend an amendment and/or modification to this
Agreement or the Appendices, including the Specifications. Amendments and/or
modifications to this Agreement or the Appendices shall only be effective upon a
signed written agreement between the Parties. The Appendices shall be subject to
version control to document any changes made to them. Amendments and/or
modifications to the Specifications shall be made in accordance with the change
control provisions of the Quality Agreement.

 
3.2
Neither Party shall unreasonably withhold, condition or delay its consent to any
amendments and/or modifications recommended in good faith by the other Party in
relation to compliance with changes in Applicable Laws, including, without
limitation, cGMP, or changes in the regulatory environment. In the event Ypsomed
modifies the YpsoMate and determines in good faith that corresponding
modifications to any Component is necessary or beneficial, then AMAG shall
approve such modifications,

 
 

 
 
 
provided that such modifications are made in accordance with the change control
provisions of the Quality Agreement. Notwithstanding the foregoing, with respect
to each proposed amendment and/or modification to the Agreement or the
Appendices, the Parties shall discuss in good faith the cost and time
implications associated therewith. The requirements and the procedure for change
control are set out in the Quality Agreement.
 
 
3.3
In the event that the Parties agree to change the Specifications in accordance
with the change control provisions of the Quality Agreement, Ypsomed shall: (x)
use commercially reasonable efforts to implement such change as soon as
reasonably practicable; (y) be responsible for ensuring that all Components
manufactured following such change meets the Specifications as amended; and (z)
provide AMAG with all information and reasonable assistance with respect to the
manufacture of the Components in connection with such change needed to amend any
regulatory filings maintained with respect to the Bremelanotide Device. To the
extent such change is a result of a change in Applicable Law or a discretionary
change requested by [***], AMAG shall [***] of implementing the changes,
otherwise, Ypsomed shall [***].

 
 
3.4
The Specifications are not physically attached to this Agreement, since they are
kept in the Design History File (DHF) which is maintained at Ypsomed's premises.
Ypsomed shall provide AMAG with a copy of the Specifications.


 
4.    Commercial Supply
 
 
4.1
Ypsomed shall manufacture the Component Sets in accordance with the terms of
this Agreement and the Specifications attached as Appendix 1.    

 
 
4.2
Subject to the terms of this Agreement, AMAG shall purchase Component Sets from
Ypsomed and Ypsomed shall supply AMAG with Component Sets.

 
 
4.3
In the event AMAG decides during the Term of this Agreement to develop (directly
or indirectly) a new injection device for the administration of Bremelanotide,
AMAG shall give Ypsomed notice thereof prior to issuing an invitation to tender
or commencing negotiations with any third party in respect of developing such
injection device. If, within [***] after AMAG gives such notice to Ypsomed,
Ypsomed requests, in writing, an opportunity to submit a proposal with respect
to the development, customization, manufacture and supply of such injection
device, AMAG shall provide Ypsomed with the desired specifications on a
confidential basis and negotiate in good faith with Ypsomed regarding any such
proposal by Ypsomed. For the avoidance of doubt, AMAG shall be free to engage in
parallel good faith negotiations, and to enter into a definitive agreement, with
any third party with respect to the development, customization, manufacture and
supply of the new injection device.

 
 
4.4
Ypsomed retains all rights to promotion, import, advertisement, distribution,
offering for sale and sale in the Territory of the YpsoMate and/or customized
variations thereof as well as other disposable injection systems, other than the
Component Sets being supplied to AMAG pursuant to this agreement, to itself, its
customers or distributors.

 
 
4.5
The commercial terms for the supply of Component Sets are set out in Appendix 3.

 
 
4.6
[***] at the Purchase Price set out in Appendix 3. The Purchase Price is firm
until [***]. Thereafter, the Purchase Price is subject to adjustments, however
no more than on [***] basis, to reflect increases or decreases in raw material
prices and other related cost influencing factors that are not under Ypsomed’s
control; provided, however, that notwithstanding the foregoing, the percentage
increase or decrease in

 
 

 
 
 
the Purchase Price shall not exceed the lesser of (i) the percentage increase in
the [***] since the then-current Purchase Price was established and (ii) [***].
In the event of a proposed adjustment to the Purchase Price under this Section
4.6, Ypsomed will in good faith submit a Price Change Order to AMAG to
substantiate the adjustment, and such adjustment shall not take effect until the
Price Change Order is signed by both Parties.
 
 
4.7
Throughout the Term, Ypsomed agrees to use its commercially reasonable efforts
to identify and target all potential areas of cost improvement. [***]. In the
event of a proposed adjustment to the Purchase Price under this Section 4.7,
Ypsomed will in good faith submit a Price Change Order to AMAG to substantiate
the adjustment, and such adjustment shall not take effect until the Price Change
Order is signed by both Parties.

 
 
4.8
Beginning in [***], AMAG shall purchase at least the Minimum Annual Quantity of
Component Sets in each remaining calendar year during the Initial Term as set
out in Appendix 3. For the purpose of determining whether AMAG is in compliance
with this Section 4.8, a Component Set is considered “purchased” as of the
agreed Delivery Date in the respective Purchase Order, provided however that
such ordered Component Sets will have been duly paid by AMAG (during such
calendar year or, as applicable, at a later stage in accordance with the terms
of this Agreement). If AMAG does not purchase the Annual Minimum Quantity in a
calendar year in accordance with this Section 4.8, AMAG shall pay Ypsomed at the
end of such calendar year, upon receipt of an invoice and reasonable supporting
documentation in accordance with Section 6, an amount equal to (a) the
difference between (i) the Annual Minimum Quantity for such calendar year and
(ii) the aggregate number of Component Sets purchased by AMAG (or its Affiliates
or licensees) during such calendar year (such amount, the “Shortfall”),
multiplied by [***] of the Unit Price per Component Set as set forth in Appendix
3 (the “Shortfall Fee”). In the event that AMAG disputes the amount of the
Shortfall Fee due under this Section 4.8, AMAG shall provide Ypsomed with
written notice of such dispute within [***] of receipt of such invoice. If no
written notice is provided by AMAG within [***] of receipt of such invoice AMAG
shall be deemed to have given its approval to the Shortfall Fee.

 
 
4.9
The Parties - each for its obligations under this Agreement - shall comply with
all Applicable Laws. The Parties acknowledge that AMAG has the right to market,
sell and distribute the Bremelanotide Device in further countries than those
enumerated in the definition of Applicable Laws and Authority in Section 1
subject to and in accordance with the terms of this Agreement. Accordingly, AMAG
has the right to reasonably request Ypsomed to comply with any applicable laws
other than the Applicable Laws as such laws are identified and deviate from the
Applicable Laws and their requirements communicated in writing by AMAG to
Ypsomed and to adjust the term Territory under Section 1 accordingly. In the
event of any additional, successor or replacement applicable laws affecting
Ypsomed's performance under this Agreement (including, without limitation, in
respect of costs, timelines, facilities, equipment, processes, materials or
systems), Ypsomed shall have the right to request and the Parties shall
negotiate in good faith an amendment and/or modification pursuant to Section 3.
For clarity, in the event that any additional, successor or replacement
applicable laws that AMAG wishes Ypsomed to comply with, does not affect
Ypsomed's performance under this Agreement, such additional applicable laws
shall become automatically part of the Applicable Laws without any need for an
amendment and/or modification pursuant to Section 3.

 
 

 
 
 
 
 
4.10
The Parties agree that the terms and conditions of this Agreement will govern
the manufacture and supply of Component Sets pursuant to AMAG purchase order
numbers 71635 and 71636, and such Component Sets are deemed to be Component Sets
manufactured by Ypsomed and supplied to AMAG under this Agreement. In the event
of a conflict between this Agreement and the Terms and Conditions, this
Agreement shall control.

 
5.    Engagement of Subcontractors and Designees, Final Assembly & Packaging
 
 
5.1
Ypsomed shall be entitled to engage subcontractors in accordance with the
Quality Agreement, including (i) such subcontractors involved in the development
and manufacture of the YpsoMate platform (“YpsoMate Subcontractor”), and (ii)
such other subcontractors which are solely and specifically involved in the
manufacture of Component Sets under this Agreement, not being YpsoMate
Subcontractors (“Specific Subcontractor”). The engagement of a Specific
Subcontractor by Ypsomed requires AMAG’s prior written approval, such approval
not to be unreasonably withheld, conditioned or delayed. Ypsomed shall not be
relieved from its obligations hereunder and assumes full liability for the
performance and all acts and/or omissions of its subcontractors as if they were
its own performance and acts and/or omissions. Ypsomed shall ensure that each
subcontractor is aware of and bound by the applicable provisions of this
Agreement.

 
 
5.2
Ypsomed shall deliver the Component Sets in bulk packaging as set out in the
Specifications (Appendix 1). AMAG shall be responsible for the final assembly
and packaging of the Bremelanotide Device. AMAG shall be entitled to engage
designees for final assembly and/or packaging of the Bremelanotide Device,
provided that AMAG shall not be relieved from its obligations hereunder and that
it assumes full liability for the performance and all acts and/or omissions of
its designees as if they were its own performance and acts and/or omissions.

 
 
5.3
The Parties agree that Ypsomed and its subcontractors, and AMAG and its
designees, as applicable, may need to discuss aspects of this Agreement with
each other, (e.g., in respect of AMAG’s designee's final assembly of the
Component Set into the Bremelanotide Device). For such purpose, Ypsomed and its
subcontractors, as applicable, on the one hand, and AMAG and its designees, as
applicable, on the other hand, may directly disclose to, and receive from, each
other confidential information of the other Party. Each Party shall ensure that
its designees or its subcontractors, as applicable, are bound by appropriate
confidentiality obligations no less stringent than the confidentiality
obligations set out in this Agreement.


 
6.    Payment
 
 
6.1
All costs and prices invoiced under this Agreement are specified in [***]. All
payments due to Ypsomed by AMAG under this Agreement are expressed as net
amounts and AMAG shall be liable to pay any applicable sales taxes, value added
taxes and duties.

 
 
6.2
With respect to each undisputed invoice under this Agreement, AMAG shall make
payments to Ypsomed under this Agreement in immediately available funds to the
bank account designated by Ypsomed from time to time, within [***] after the
date of the invoice.

 
 
6.3
Any payments due hereunder which are not made within [***] after the due date of
such payments shall be subject to default interest of [***] per [***] period on
the unpaid amount until paid in full. Notwithstanding any right to terminate
this Agreement

 
 

 
 
 
for AMAG's material breach as set out in Section 21.2, if any payment due
hereunder is not made within [***] after the date on which such payment is due,
Ypsomed shall provide written notice to AMAG, and AMAG shall use commercially
reasonable efforts to remedy such failure. If any portion of an invoice is
disputed by AMAG on justified grounds, AMAG shall pay the undisputed amounts in
accordance with the terms above, and the Parties shall use good faith efforts to
resolve differences or discrepancies with regard to any disputed amount as soon
as practicable.
 
7.    Forecasts and Purchase Orders
 
 
7.1
On the Effective Date and before January 1 of each year thereafter, AMAG shall
provide Ypsomed with a written forecast for [***] of AMAG’s estimated
requirements for Component Sets (the "Long Range Forecast"). Such Long Range
Forecasts shall only be used for capacity planning and determination purposes as
set out herein.

 
 
7.2
On the Effective Date and on or before of each January 1, April 1, July 1 and
October 1 during the Term, AMAG shall provide Ypsomed with a written [***]
rolling forecast of AMAG’s estimated requirements for Component Sets (the
"Rolling Forecast"). Such Rolling Forecasts shall include binding and
non-binding periods, [***] (the “Binding Forecast”). The non-binding portion of
each Rolling Forecast shall only be used for capacity planning and determination
purposes as set out herein. In its Rolling Forecast, AMAG shall, to the extent
practicable, level out potential variations in the forecasted amounts for
consecutive quarters (in any case for at least the first [***] covered by the
Rolling Forecast) to enable continuous manufacture and resource planning at
Ypsomed.

 
 
7.3
On or before each January 1, April 1, July 1 and October 1 during the Term, AMAG
shall submit to Ypsomed a purchase order specifying the number of Component Sets
and the requested delivery date(s) for the second quarter thereafter in
accordance with the Binding Forecast (“Purchase Order”), and in each case no
later than [***] prior to the requested delivery date(s) specified in the
Purchase Order.

 
 
7.3
In the event of any conflict between a Purchase Order submitted by AMAG and this
Agreement, this Agreement shall prevail, unless Ypsomed expressly approves such
conflict or accepts such Purchase Order in writing.

 
 
7.4
Ypsomed shall acknowledge and confirm each Purchase Order in writing within
[***] of receipt, provided that AMAG has submitted the Purchase Order in
accordance with the terms of this Agreement. However, (a) in no event shall
Ypsomed be required to supply quantities of Component Sets in excess of the
Applicable Capacity unless otherwise agreed by the Parties, and (b) if the
quantity of ordered Component Sets in a Purchase Order exceeds the quantity set
out in the Rolling Forecast by more than [***] for the respective quarter, the
Parties will agree on the delivery date for such excess quantities on a
case-by-case basis. If Ypsomed is unable to deliver all of the Component Sets by
the requested date of Delivery in the Purchase Order, Ypsomed shall so notify
AMAG within [***] of receipt of the Purchase Order, and the Parties shall
negotiate in good faith an alternate date of Delivery as close to the requested
date of Delivery as is commercially reasonable, provided that in no event shall
such alternate date be more than [***] after the requested date of Delivery in
the Purchase Order. Upon confirmation by Ypsomed, each Purchase Order will be
regarded by the Parties as a binding commitment by Ypsomed to manufacture and
Deliver to AMAG the relevant number of Component Sets on the delivery date (such
agreed upon delivery date being the “Delivery Date”).

 
 

 
 
 
8.    Delivery
 
 
8.1
Ypsomed shall deliver the number of Component Sets set out in the relevant
Purchase Order by the Delivery Date (“Delivery”), provided that over-delivery or
under-delivery of up to [***] of the ordered amount shall be allowed. Component
Sets shall be delivered to AMAG FCA Ypsomed's manufacturing facility indicated
in the Quality Agreement (Incoterms 2010) and title shall pass upon Delivery at
such facility.

 
 
8.2
Ypsomed shall notify AMAG of any expected delay in Delivery and will make
commercially reasonable efforts to effect Delivery as quickly as possible. The
Parties shall, if requested by AMAG, renegotiate the date(s) of Delivery of all
placed Purchase Orders following a delayed Delivery. Ypsomed may, upon AMAG’s
prior written consent, make partial deliveries to maintain continuous supply. In
case Ypsomed anticipates that it may not be able or is unable to Deliver all
Components Sets by more than [***] after the Delivery Date set forth in a
Purchase Order, Ypsomed shall notify AMAG in writing immediately and provide an
explanation thereof. Ypsomed shall discuss with AMAG potential remedies and
propose as soon as reasonably possible a mitigation plan to AMAG’s reasonable
satisfaction, which will include concrete measures in line with Ypsomed’s
business continuity plan, such as the introduction or increase of shift work, an
internal second source option, or safety stock provisions; as well as any other
measures in order to provide a fast and secure recovery of the supply of
Component Sets. Notwithstanding the foregoing, if Ypsomed is or will be unable
for any reason to deliver all Component Sets within [***] of the Delivery Date
in the respective Purchase Order, then AMAG may, at its sole discretion, (i)
cancel such Purchase Order without penalty to AMAG and the number of Component
Sets in such cancelled Purchase Order shall be counted toward the Annual Minimum
Quantity for the calendar year in which the cancelled Purchase Order was
submitted, or (ii) accept Delivery of the Component Sets on a delivery date
mutually agreed to by the Parties.

 
 
8.3
Ypsomed will convey good title to the Component Sets to AMAG on the date of
Delivery, free and clear of any lien or encumbrance.


 
9.    Inspection, Notification of Defects
 
 
9.1
Upon receipt of a lot of Component Sets and all release documentation at AMAG or
its designee’s premises, AMAG or its designee acting on behalf of AMAG shall
carry out commercially reasonable and adequate inspection and testing of the lot
of Component Sets based on mutually agreed inspection criteria as set out in the
Specifications (the “Initial Inspection”). If any Component Sets fail Initial
Inspection, then AMAG shall notify Ypsomed within [***] after the arrival of
such Component Sets at AMAG's or its designee’s premises (such notice, a
“Failure Notice”). If AMAG does not so notify Ypsomed, then such Component Sets
shall be deemed accepted by AMAG. In the event AMAG rejects any Component Sets
under this Section 9.1, AMAG shall identify such Component Sets and their date
of Delivery and provide Ypsomed with a report (including photos if applicable)
on the nature of the alleged defect. AMAG shall hold any such Component Sets for
inspection by Ypsomed or, upon Ypsomed’s written request and at [***] sole cost,
shall return such Component Sets to Ypsomed, whereas [***] shall reimburse the
cost of returning such Component Sets to Ypsomed in the event the respective
Component Sets are determined not to have failed Initial Inspection.

 
 

 
 
 
 
 
9.2
If at any time within a period of [***] after Delivery of a Component Set to
AMAG or its designee AMAG discovers an alleged Hidden Defect, AMAG shall notify
Ypsomed within [***] after the discovery of such Hidden Defect. AMAG shall
identify the relevant Component Sets and their date of Delivery and provide
Ypsomed with a report (including photos if applicable) describing the nature of
the alleged Hidden Defect. AMAG shall hold any such Component Set for inspection
by Ypsomed or, upon Ypsomed’s written request and at [***] sole cost, shall
return such Component Sets to Ypsomed, whereas [***] shall reimburse the cost of
returning such Component Sets to Ypsomed in the event the respective Component
Sets are determined to comply with the product warranty set out in Section 11.1.
Except to the extent AMAG provides the notice of an alleged Hidden Defect to
Ypsomed in accordance with this Section 9.2, the Delivered Component Sets shall
be deemed to be accepted by AMAG.


 
10.    Remedy and Liability for Defects
 
 
10.1
In the event one or more Component Sets fails Initial Inspection under Section
9.1, has a Hidden Defect under Section 9.2, or is determined not to comply with
the product warranty set out in Section 11.1, provided that AMAG provided proper
notice to Ypsomed within the agreed time period under Section 9.1 or Section
9.2, as applicable, and subject to Section 11.2, as applicable, Ypsomed shall,
upon the Parties good faith decision, either (a) [***] or, (b) [***]. In either
case, [***] shall reimburse [***] for any applicable delivery charges. AMAG
shall not request an [***] as set out under option (a) above, if the amount of
defective Components is [***] as set forth in Appendix 4.

 
 
10.2
In the event the Parties are unable to agree as to whether or not a Component
Set fails Initial Inspection under Section 9.1, has a Hidden Defect under
Section 9.2, or complies with the product warranty set out in Section 11.1, the
Parties shall select an independent laboratory which shall test such Component
Set lot or Component Sets to determine whether such Component Set(s) fails
Initial Inspection under Section 9.1, has a Hidden Defect under Section 9.2, or
complies with the product warranty set out in Section 11.1. The findings of such
laboratory shall be binding. [***] upon such laboratory testing shall pay the
costs invoiced by such laboratory. During any period that the Parties are in
dispute regarding the conformity of the Component Sets, Ypsomed shall, if
requested by AMAG, replace such quantity of Component Sets. If the laboratory
determines the Component Set(s) fail Initial Inspection under Section 9.1, has a
Hidden Defect under Section 9.2, or does not comply with the product warranty
set out in Section 11.1, then AMAG shall be entitled to the remedies set out in
Section 10.1. If the laboratory determines the Component Set(s) passes Initial
Inspection under Section 9.1, does not have a Hidden Defect under Section 9.2,
or complies with the product warranty set out in Section 11.1, then AMAG shall
pay for both the original shipment of Component Sets and the replacement
shipment of Component Sets following such determination.


 
11.    Representations and Warranties by Ypsomed
 
 
11.1
Product Warranty. Subject to Section 11.2, Ypsomed hereby represents and
warrants to AMAG that the Component Sets delivered by Ypsomed to AMAG hereunder
(a) will have been manufactured in accordance with this Agreement, the Quality
Agreement and Applicable Laws, including, without limitation, cGMP in effect at
the time of manufacture, (b) will, as of the date of Delivery, conform to the
Specifications in effect at the time of manufacture, and (c) will not be
adulterated

 
 

 
 
 
within the meaning of the U.S. Federal Food, Drug and Cosmetic Act, or any other
law in the Territory.
 
 
11.2
Warranty Limitation. The warranty under Section 11.1 and AMAG’s remedies under
Section 10 shall not apply to, and shall be void in respect to (a) Components
that have been modified or altered in any manner by anyone other than Ypsomed or
its Affiliates or designees or authorized by Ypsomed, except that activities
carried out by AMAG or its designees in the final assembly of a Component Set
into a Bremelanotide Device in accordance with the applicable specification,
including the Specifications, shall not be considered modified or altered under
this Section 11.2(a), or (b) defects caused by anyone other than Ypsomed or its
Affiliates or designees or authorized by Ypsomed (i) by the use or operation of
the Component Sets in an application or environment other than that intended or
recommended for the Component Sets and/or the Bremelanotide Devices (as further
detailed in the Specifications or other separate documents such as the
Bremelanotide Device IFU); ii) by accident, negligence, misuse or other causes
other than the uses covered by this Agreement; or (iii) by packaging, transport,
warehousing, storage or handling of the Component Sets, in any manner
inconsistent with this Agreement, including, without limitation, the
Specifications. Ypsomed expressly excludes any liability for instructions for
use for the Component Sets or Bremelanotide Devices respectively.

 
 
11. 3
Authority & Approvals. Ypsomed represent and warrants that (a) it has full power
and authority, and has taken all necessary actions and has obtained all
necessary statutory authorizations, licenses and approvals required, to execute
and perform this Agreement; and (b) its entry into this Agreement and its
performance of its obligations under this Agreement do not, and will not, breach
any agreements (to which it is party) with any third party.

 
 
11.4
Regulatory Violations. Ypsomed represents and warrants that it and its
employees, agents, officers and directors have not been debarred, disqualified
or convicted of a crime for which one can be debarred under Article 306 of the
FDCA, 21 U.S.C. §335a(a) or (b), or any equivalent foreign or local law, rule or
regulation. In the event that Ypsomed or any of its employees, agents, officers
and directors becomes so debarred, disqualified or convicted, Ypsomed agrees to
notify AMAG thereof immediately, and AMAG shall have the right to terminate this
Agreement pursuant to Section 21.2. Ypsomed further represents and warrants that
it has not and shall not knowingly use or employ in any capacity related to any
activities under this Agreement any individual, corporation, partnership, or
association which has been debarred, disqualified or convicted of a crime for
which one can be debarred under Article 306 of the FDCA, 21 U.S.C. §335a(a) or
(b), or any equivalent foreign or local law, rule or regulation. In the event
that Ypsomed becomes aware of or receives notice of the debarment,
disqualification or conviction of any such individual, corporation, partnership,
or association providing services to it which relate to any activities under
this Agreement, Ypsomed agrees to notify AMAG immediately thereof, and AMAG
shall have the right to terminate this Agreement pursuant to Section 21.2.


 
12.    Representations and Warranties by AMAG
 
 
12.1
AMAG warrants that, following Delivery to AMAG or its designee, all Component
Sets shall be transported, warehoused, stored, processed, handled and marketed
by AMAG or its designees in accordance with this Agreement, including the
Specifications, and all Applicable Laws. AMAG further warrants that it will not
knowingly put on the market any Component Sets or Bremelanotide Device with
known defects nor shall AMAG knowingly put on the market any Component Sets or

 
 

 
 
 
Bremelanotide Device except subject to and in accordance with the applicable
specifications, including the Specifications and Authorizations.
 
 
12.2
AMAG warrants that all advertising and promotional materials as well as user
manuals and other information, instructions and directions of use relating to
safety and risk issues, use, transport, handling, and storage of the
Bremelanotide Device shall comply with the applicable specifications, and all
applicable laws, rules, and regulations in the Territory.12.3    AMAG warrants
that it will not market, offer to sell or sell any Bremelanotide Device in any
country unless and until it has all the necessary Authorizations from the
relevant regulatory agency in such country that are required to market, offer to
sell and sell the Bremelanotide Device. Ypsomed will support AMAG in obtaining
such Authorizations in accordance with Section 14 and as set out in the Quality
Agreement.

 
 
12.4
Authority & Approvals. AMAG represent and warrants that (a) it has full power
and authority, and has taken all necessary actions and has obtained all
necessary statutory authorizations, licenses and approvals required, to execute
and perform this Agreement; and (b) its entry into this Agreement and its
performance of its obligations under this Agreement do not, and will not, breach
any agreements (to which it is party) with any third party.

 
 
 
12.5
Regulatory Violations. AMAG represents and warrants that is has not been
debarred under Article 306 of the FDCA, 21 U.S.C. §335a(a) or (b), or any
equivalent foreign or local law, rule or regulation. In the event that AMAG
becomes debarred, AMAG agrees to notify Ypsomed thereof immediately, and Ypsomed
shall have the right to terminate this Agreement pursuant to Section 21.2. AMAG
further represents and warrants that it has not and shall not knowingly use or
employ in any capacity related to any activities under this Agreement any
individual, corporation, partnership, or association which has been debarred
under Article 306 of the FDCA, 21 U.S.C. §335a(a) or (b), or any equivalent
foreign or local law, rule or regulation. In the event that Ypsomed becomes
aware of or receives notice of the debarment of any such individual,
corporation, partnership, or association providing services to it which relate
to any activities under this Agreement, AMAG agrees to notify the Ypsomed
immediately thereof, and Ypsomed shall have the right to terminate this
Agreement pursuant to Section 21.2.


 
13.    Quality Management System
 
 
13.1
On or about the date hereof the Parties shall enter into a Quality Agreement
covering the Components and Component Sets. The Parties shall review the Quality
Agreement and shall modify same from time to time as detailed in the Quality
Agreement as necessary through a written amendment to the Quality Agreement
signed by an authorized representative on behalf of each of the Parties. The
Parties shall perform the quality control and quality assurance testing
specified in this Section 13, the Quality Agreement, the Specifications and
Applicable Laws.

 
 
13.2
Ypsomed shall (i) maintain a quality management system, (ii) manufacture the
Component Sets and (iii) generate and maintain the compilation of records of the
manufacturing, testing, processing, packaging, labeling, and storage of the
Component Sets in accordance with the Quality Agreement. Reference is made to
Section 24.7 for the language of such records.

 
 
13.3
Ypsomed will participate in and support AMAG in all required actions in respect
of AMAG’s medical device vigilance systems, including, without limitation,
support in

 
 

 
 
 
respect of initial reporting and corrective action, as set out in the Quality
Agreement or required by Applicable Law.
 
 
13.4
In accordance with the Quality Agreement, Ypsomed shall allow AMAG (and, if
requested by AMAG, its notified body) to audit Ypsomed’s manufacturing
facilities in order to assure compliance with this Agreement and the Quality
Agreement.

 
 
13.5
Unless otherwise indicated, [***] incurred in respect of Audits pursuant to
Section 13.4. All information obtained by AMAG in any Audit (including, without
limitation, the findings and results related thereto but excluding all
Confidential Information of AMAG) shall be deemed to be Ypsomed’s Confidential
Information that may not be shared with any third parties, except as otherwise
permitted under this Agreement (which permitted uses include, for clarity, use
in regulatory filings for Authorizations, provided however that AMAG shall not
be authorized to list patents of Ypsomed in the FDA publication entitled
Approved Drug Products with Therapeutic Equivalence Evaluations (Orange Book)
without the prior written consent of Ypsomed) or unless compulsory under
Applicable Law.


 
14.    Authorizations
 
 
14.1
AMAG shall obtain and maintain all Authorizations for the Bremelanotide Device
and shall be the sole owner of such Authorizations in the Territory. The costs
for such applications and Authorizations shall be borne by [***]. Subject to
Section 14.3, as between the Parties, AMAG shall be responsible for all
communications with Authorities regarding such Authorizations.

 
 
14.2
For the purposes of Sections 14.3 and 14.4, AMAG shall use reasonable efforts to
notify Ypsomed in a timely manner about its application schedule for
Authorizations and any updates thereto. AMAG shall use reasonable efforts to
regularly inform Ypsomed about the expected times for obtaining the
Authorizations and notify Ypsomed in writing about any Authorizations obtained.

 
 
14.3
Ypsomed shall use reasonable efforts to provide AMAG or, at AMAG's request,
Authorities in the Territory with any data and information (in English) relating
to Ypsomed's performance under this Agreement, which is necessary to apply for
and/or maintain Authorizations in the Territory.

 
 
14.4
Ypsomed agrees to cooperate with any inspection of Ypsomed's facilities by
Authorities, including any regulatory inspection required for AMAG to apply for
and/or maintain Authorizations, in accordance with the Quality Agreement. 

 
 
14.5
Any provision in this Agreement, including, without limitation, in the Quality
Agreement, giving AMAG the right to access, control, check or receive documents
from Ypsomed or to visit or audit Ypsomed’s premises, shall be interpreted as
covering all documents and information relevant to the Components but excluding
trade, operating and/or business secrets of Ypsomed and/or its subcontractors.
If documents or information containing such trade, operating and business
secrets are required for (i) AMAG's certification by an Authority, (ii) applying
for and/or maintaining Authorizations in the Territory, (iii) risk evaluation by
an Authority or (iv) market surveillance by an Authority, the document or
information will be disclosed only to the relevant Authority. Ypsomed shall
inform AMAG of any information directly submitted to Authorities, and Ypsomed
shall be responsible for any updates and annual reports required by such
Authorities in respect of such information.

 
 

 
 
 
 
 
14.6
[***] shall [***] in respect of Ypsomed's activities of providing data and
information as set out in Section 14.3, Section 14.4 and Section 14.5, provided
such costs are administrative costs of Ypsomed. To the extent such costs relate
to the Authorizations and are not administrative costs (e.g., costs for the
undertaking of further technical studies, tests or experiments, costs for
translation of or costs for compiling additional documents), [***] shall pay the
respective costs, provided [***] supplies reasonable documentation
substantiating such costs, except as otherwise agreed upon in writing. For one
(1) regulatory inspection related to the Authorizations every [***] pursuant to
Section 14.4, [***] shall bear its own costs. [***] shall pay the reasonable
costs incurred by [***] for regulatory inspections in excess of one (1) every
[***] related to the Authorizations, provided [***] supplies reasonable
documentation substantiating such costs, except if such inspection is for-cause.


 
15.    Patient Complaints and Recalls
 
 
15.1
The process for resolving complaints, adverse events, and inquiries related to
the Bremelanotide Device shall be in accordance with the Quality Agreement. As
between the Parties, AMAG shall have the sole responsibility for resolving
patient questions or complaints related to the Bremelanotide Device. Ypsomed
shall refer any patient questions and complaints (including safety and efficacy
inquiries, quality complaints and adverse event reports) that it receives
concerning the Bremelanotide Device to AMAG (together with all available
evidence and other information relating thereto) in accordance with the Quality
Agreement. Ypsomed shall not take any further action in connection with any such
patient questions or complaints without the consent of AMAG, but shall cooperate
in the investigation and closure of any such questions or complaints at the
request of AMAG. Such assistance shall include follow-up investigations,
including testing according to Ypsomed’s SOP and complaint handling proceedings.
In addition, Ypsomed shall provide AMAG with all information to enable AMAG to
respond properly to patient questions or complaints relating to the Components
Sets as provided in the Quality Agreement.

 
 
15.2
As between the Parties, AMAG shall have the sole responsibility as to whether to
institute a recall or withdrawal of Bremelanotide Devices (whether required by
an Authority or instituted by AMAG for any reason). Ypsomed shall support AMAG
as set out in the Quality Agreement. If AMAG plans a recall or withdrawal of the
Bremelanotide Device, AMAG shall notify Ypsomed promptly of the details
regarding such recall or withdrawal, including, without limitation, providing
copies of all relevant documentation concerning such recall or withdrawal. As
far as the Components are concerned, Ypsomed shall cooperate with AMAG in any
such recall and AMAG shall reasonably consider Ypsomed’s input in respect to the
Components. Ypsomed shall provide such information in respect of Ypsomed's
performance under this Agreement as AMAG reasonably requests or which is
necessary according to Applicable Laws. All regulatory contacts that are made
and all activities concerning such recall will be initiated and coordinated by
AMAG with Ypsomed’s involvement and assistance, as such involvement and
assistance is reasonably requested by AMAG. .

 
 
15.3
Ypsomed shall indemnify AMAG and bear the expense and costs, including
replacements costs but not including loss of profit, resulting from a recall or
withdrawal of Bremelanotide Device to the extent caused by a failure of the
Components to comply with the product warranty set out in Section 11.1.

 
 
 

 
 
16.    Intellectual Property Rights
 
 
16.1
Any and all Intellectual Property Rights in existence prior to the Effective
Date or developed during the period of this Agreement but otherwise than in the
course of performance of obligations under this Agreement shall, as between the
Parties, remain the sole and exclusive property of the Party that brings such
rights to this Agreement.

 
 
16.2
Ypsomed shall be the sole and exclusive owner of [***] (“New Ypsomed
Intellectual Property Rights”). AMAG agrees to assign and hereby assigns all of
its rights, including all patent rights, to such New Ypsomed Intellectual
Property Rights to Ypsomed, and such New Ypsomed Intellectual Property Rights
shall be included in the license in Section 16.4. Ypsomed shall be solely
entitled to legally protect any such New Ypsomed Intellectual Property Rights
and shall bear all related costs.

 
 
16.3
AMAG shall be the sole and exclusive owner of [***] (“New AMAG Intellectual
Property Rights”). Ypsomed agrees to assign and hereby assigns all of its
rights, including all patent rights, to such New AMAG Intellectual Property
Rights to AMAG. AMAG shall be solely entitled to legally protect any such New
AMAG Intellectual Property Rights and shall bear all related costs.

 
 
16.4
Ypsomed grants to AMAG a royalty-free, fully paid-up, irrevocable (during the
term of this Agreement), sublicensable and non-exclusive license in respect of
the Ypsomed Intellectual Property Rights and New Ypsomed Intellectual Property
Rights to the extent required for AMAG to final assemble and pack, use, sell,
offer for sale, distribute, import and export the Components, Component Sets and
Bremelanotide Device. This limited license shall only survive an expiration or
termination of this Agreement to the extent that a permitted use set out
hereunder outlasts the expiration or termination of this Agreements. For the
avoidance of doubt, the license shall survive expiration or termination of this
Agreement with respect to any and all Component Sets ordered or purchased as of
the date of expiration or termination until such time as the resulting
Bremelanotide Devices have been sold or have expired. The license shall not
include the right to manufacture or have manufactured the Components.

 
 
16.5
Each Party shall cooperate with the other in completing any patent applications
or obtaining any other patent rights relating to Intellectual Property Rights
created or developed under this Agreement, including executing and delivering
any instrument required to assign or transfer such Intellectual Property Rights
to the other Party in accordance with Sections 16.2 or 16.3.

 
 
16.6
Ypsomed has established a continuous standard patent surveillance in the EU, USA
and Switzerland concerning the YpsoMate. Under this Agreement Ypsomed shall
continue to undertake its continuous standard patent surveillance concerning the
YpsoMate.

 
In the event that Ypsomed becomes aware of any third party patent rights
(granted patents) that may reasonably adversely impact AMAG’s use of the
Components in accordance with this Agreement, Ypsomed shall notify AMAG thereof
in writing without delay.
 
Ypsomed represents and warrants that [***] it has not received any claims from a
third party that the YpsoMate or the performance of the activities under this
Agreement infringe or misappropriate the rights of any third party Intellectual
Property Rights and according to Ypsomed’s assessment (of infringement and
validity) and good faith belief, [***], the use of the Components and Component
Sets in accordance with this Agreement does not infringe or misappropriate any
valid and enforceable issued third party patent. If Ypsomed becomes aware of any
third party claims of patent infringement or misappropriation (e.g., by
receiving a cease and desist letter) after the Effective Date, Ypsomed shall
promptly notify AMAG thereof in writing.
 
 

 
 
 
 
 
16.7
If either Party becomes aware of any claim or action by a third party claiming
that the YpsoMate or the Component Sets infringes or misappropriates a third
party patent (in particular upon receipt of a corresponding letter from such
third party) (each a "Third Party Action"), such Party shall promptly inform the
other Party of such Third Party Action.

 
 
16.8
The defense against a Third Party Action shall be ruled as follows:

 
 
a)
If the Third Party Action is directed against Ypsomed for alleged infringement
of a third party patent by the YpsoMate, Ypsomed shall defend at its sole cost
the Third Party Action directed against the YpsoMate through counsel of its
choice. Ypsomed shall reasonably update and inform AMAG on its defense strategy
and the status of any Third Party Action under this Section 16.8(a).

 
 
b)
If the Third Party Action is [***] then AMAG shall have the right to defend such
Third Party Action [***]. The Party defending such Third Party Action shall have
the sole and exclusive right to select counsel for such Third Party Action. The
non-controlling Party shall have a reasonable opportunity for meaningful
participation in decision-making and formulation of defense strategy. The
Parties shall reasonably cooperate with each other in all such actions or
proceedings. In the event that AMAG is enjoined from selling the Bremelanotide
Device as a result of such Third Party Action, [***].

 
 
c)
For Third Party Actions under Section 16.8 (b), the Party conducting the defense
to such Third Party Action shall (i) take all reasonable steps to prevent
judgment by fault or by default being granted in favor of the third party; (ii)
ensure that the other Party is given the right to conduct proper consultations
with the third party in relation to the claim or potential claim; (iii) if
appropriate and practicable, allow the other party to join in the defense
(including, without limitation, settlement, litigation or appeal) of any claim;
and (iv) not, without the prior written consent of the other Party, settle or
compromise any claim or consent to the entry of any judgment that imposes any
liability or obligation upon such Party.

 
 
16.9
In the event it is established that the Components infringe a third party patent
or if the Parties agree to settle any claim or consent to the entry of any
judgment that prevents Ypsomed to continue to manufacture and supply the
Components to AMAG, the Parties shall mutually agree on the strategy to be
followed which may contain one of the following actions: (i) Ypsomed at its own
cost shall redesign the Components to avoid the infringement, or (ii) Ypsomed at
its own cost shall procure to obtain a license from such third party, [***]. If
the Parties cannot agree on either of such actions, or if such actions are not
possible or successful, the Parties agree to discuss in good faith alternative
solutions, whereas in case such alternative solutions are not possible or
successful, the Parties agree to consensually terminate this Agreement.

 
 
16.10
If any Ypsomed Intellectual Property Right licensed to AMAG under this Agreement
is infringed and/or misappropriated by a third party (the “Infringed
Intellectual Property”) the Party first having knowledge of such
infringement/misappropriation shall promptly notify the other Party in writing.

 
 

 
 
 
17.    Disclaimer
 
Except as expressly set out in this Agreement, neither Party makes any
warranties in respect of its activities under this Agreement, express or
implied, including, without limitation, any implied warranty of merchantability
or fitness for a particular purpose.
 
18.    Indemnity and Insurance
 
 
18.1
Ypsomed agrees to indemnify, defend and hold harmless AMAG, its Affiliates and
its and their respective officers, directors, employees, subcontractors, and
agents (collectively, the “AMAG Indemnitees”) against any and all losses,
damages, liabilities or expenses (including reasonable attorney’s fees and other
costs of defense) (collectively, “Losses”) in connection with any and all
actions, suits, claims or demands that are brought or instituted against any
AMAG Indemnitee by any third party to the extent they arise out of (a) any
breach of Ypsomed’s representations, warranties or obligations set out in this
Agreement, including but not limited to the ones set out in Sections 11, 16.6
and 16.7, (b) any Ypsomed Indemnitees’ gross negligence or willful misconduct in
performing obligations under this Agreement, (c) a recall or withdrawal of
Bremelanotide Device in accordance with Section 15.3, or (d) [***] except, in
each case, to the extent that such Losses result from an action for which AMAG
has an obligation to indemnify Ypsomed under Section 18.2(a), (b) or (c).

[***].
 
 
18.2
AMAG agrees to indemnify, defend and hold harmless Ypsomed, its Affiliates and
its and their respective officers, directors, employees, subcontractors, and
agents (collectively, the “Ypsomed Indemnitees”) against any and all Losses in
connection with any and all actions, suits, claims or demands that are brought
or instituted against any Ypsomed Indemnitee by any third party to the extent
they arise out of (a) the use of the Component Sets, (b) any breach of AMAG’s
representations, warranties or obligations set out in this Agreement, (c) any
AMAG Indemnitee’s gross negligence or willful misconduct in performing
obligations under this Agreement, or (d) any claim alleging that the
manufacture, use, offer for sale, sale, import or export of Bremelanotide
infringes any Intellectual Property Rights of a third party, except, in each
case, to the extent that such Losses result from an action for which Ypsomed has
an obligation to indemnify AMAG under Section 18.1(a), (b) or (c).

 
 
18.3
Each Party agrees that if it is notified by a third party of any claim or
potential claim that may give rise to a right of indemnification pursuant to
Section 18.1 or Section 18.2, it shall

 
 
a)
forthwith inform the other Party of such claim or potential claim;

 
 
b)
take all reasonable steps to prevent judgment by fault or by default being
granted in favor of the third party;

 
 
c)
ensure that the other Party is given the right to conduct proper consultations
with the third party in relation to the claim or potential claim;

 
 
d)
if appropriate, allow the other party to join in the defense (including, without
limitation, settlement, litigation or appeal) of any claim; and

 
 
 
 

 
 
 
 
 
e)
not, without the prior written consent of the other Party, settle or compromise
any claim, or consent to the entry of any judgment that imposes any liability or
obligation upon such Party.

 
 
18.4
Both Parties shall obtain and maintain for the duration of this Agreement and a
period of [***] thereafter comprehensive liability insurance and other insurance
all in amounts and with coverage as required by the jurisdictions in which they
operate or as necessary to cover their obligations pursuant to this Agreement.
Each Party shall, within [***] of any request from the other Party, provide a
copy or extract of its certificate of insurance to the other Party evidencing
compliance with this Section.


 
19.    Limitation of Liability
 
 
19.1
To the extent permitted by the applicable law, neither Party shall be liable to
the other Party or to any third party, under this Agreement, in contract, tort
(including negligence) or otherwise howsoever, and whatever the cause thereof,
for lost profits, goodwill, the cost of procurement of substitute goods, the
cost of Bremelanotide or for any consequential or indirect damages, provided,
however that such limitation shall not apply with respect to any claim arising
from (a) the gross negligence or willful misconduct of either Party, or (b) a
breach of the confidentiality provisions of Section 20. This limitation shall
apply even where a Party has been advised of the possibility of such damage and
notwithstanding the failure of the essential purpose of any limited remedy
stated herein.

 
 
19.2
To the extent permitted by applicable laws and subject to the provisions of this
Section 19.2, either Party’s liability under this Agreement in any calendar year
shall be limited to the greater of (a) [***]) and (b) the total charges paid by
AMAG to Ypsomed under this Agreement during the [***] period preceding the event
that gave rise to the liability, provided, however that Ypsomed’s liability over
such calendar year shall in any event be limited to [***]. Such limitation shall
not apply with respect to any claim arising from (a) the gross negligence or
willful misconduct of either Party, or (b) a breach of the confidentiality
provisions of Section 20.

 
It is hereby clarified that [***] own costs for defending a Third Party Action
pursuant to Section 16.8 (a) or 16.8 (b) [***], shall not be considered as
"liability" for the purpose of calculating [***] liability limit pursuant to
this Section 19.2.

 
 
19.3
Each Party shall be obliged to mitigate damages.


 
20.    Confidentiality
 
 
20.1
It is understood between the Parties that the existing secrecy undertakings as
stipulated in the Confidentiality Agreement have been and shall remain in force
with respect to information exchanged thereunder.

 
 
20.2
For purposes of this Agreement, “Confidential Information” includes all
information furnished by or on behalf of a Party (the “Disclosing Party”), its
Affiliates or any of its or their respective Representatives (as defined below),
to the other Party (the “Receiving Party”), its Affiliates or any of its or
their respective Representatives, in respect of this Agreement or any
performance hereunder, whether furnished before, on or after the Effective Date
and furnished in any form, including written, verbal, visual, electronic or in
any other media or manner and information acquired by observation or otherwise
during any site visit at the other Party’s facility. Confidential Information
includes all proprietary technologies, know-how, trade secrets, discoveries,
ideas, processes, formulas, samples, compounds, extracts, inventions and any
other intellectual property (whether or not patented), analyses and
compilations, business, technical and financial information and other materials
prepared by either Party, their respective Affiliates, or any of its or their
respective representatives, containing or based in whole or in part on any
information furnished by the Discloser, its Affiliates or any of its or their
respective Representatives. Confidential Information also includes the existence
of this Agreement and its terms.

 
 

 
 
 
 
20.3
The Receiving Party shall maintain all Confidential Information in trust and
confidence and shall not disclose or divulge or use any Confidential Information
for any purpose other than the performance of its obligations under this
Agreement without the prior written consent of the Disclosing Party.

 
 
20.4
The Receiving Party may disclose Confidential Information to its officers,
directors, employees, agents, independent, consultants, attorneys or accountants
(collectively “Representatives”) only on a need to know basis; provided that (a)
such Representatives are bound by written agreements to maintain in confidence
and not use the Confidential Information under terms at least as restrictive as
the terms of this Agreement, and (b) the Receiving Party shall be liable for any
breach by its Representatives of any obligations hereunder.

 
 
20.5
The foregoing obligations of confidentiality shall not apply to Confidential
Information that the Receiving Party can prove by competent written proof:

 
 
a)
was known to the Receiving Party prior to its receipt from the Disclosing Party,
or

 
 
b)
is publicly available prior to receipt from the Disclosing Party or subsequently
becomes publicly available through no fault of the Receiving Party, or

 
 
c)
is obtained by the Receiving Party from a third party who is not under an
obligation of confidentiality and has a lawful right to make such disclosures,
or

 
 
d)
is independently developed by or for the Receiving Party without use of the
Disclosing Party’s confidential information.

 
 
20.6
The Receiving Party may make disclosures required by an order of a governmental
agency, legislative body or court of competent jurisdiction, provided that the
Receiving Party: (i) provides the Disclosing Party with immediate written notice
of such requirement, (ii) cooperates with the Disclosing Party at the Disclosing
Party’s expense in connection with the Disclosing Party’s reasonable and lawful
actions to obtain confidential treatment for such Confidential Information, and
(iii) limits such disclosure of Confidential Information to the fullest extent
permitted under applicable law.

 
 
20.7
The confidentiality and non-use obligations imposed by this Agreement shall
expire with respect to any particular item of a Disclosing Party's Confidential
Information on the [***] anniversary of the date of disclosure of such
Confidential Information.


 
21.    Term and Termination
 
 
21.1
The term of this Agreement shall commence on the Effective Date and, unless
terminated under Sections 21.2 through 21.6, this Agreement shall continue in
full force and effect until [***] ("Initial Term"). This Agreement shall be
automatically renewed for successive [***] year periods (each a "Subsequent
Term" and, with the Initial Term, the “Term”) unless either Party terminates
this Agreement by [***] written notice to the other Party prior to the
expiration of the Initial Term or any Subsequent

 
 

 
 
 
Term, as applicable. [***] before expiration of this Agreement, the Parties
shall undertake to facilitate the phase out and wind down of the supply.
 
 
21.2
This Agreement may be terminated by either Party effective upon [***] written
notice to the other Party in the event of material breach of this Agreement by
the other Party, provided it has previously given written notice of such
material breach and the breaching Party has failed to remedy such breach within
[***] of receipt of such notice.

 
 
21.3
This Agreement may be terminated by either Party effective immediately upon
written notice to the other Party (i) upon the institution by or against the
other Party of insolvency, receivership or bankruptcy proceedings or any other
proceedings for the settlement of the other Party’s debts, unless such other
Party timely contests such proceedings, (ii) upon the other Party’s making an
arrangement for the benefit of creditors, or (iii) upon the other Party’s
dissolution or cessation of business.

 
 
21.4
This Agreement may be terminated by either Party effective upon [***] written
notice to the other Party in the event of a change of control of the other Party
if such controlling party is a competitor of the terminating Party. For the
purposes of this Section 21.4, the term “control” shall have the same meaning as
set out in Section 1 in respect of Affiliates.

 
 
21.5
This Agreement may be terminated by AMAG if the Bremelanotide Device does not
receive FDA approval, provided AMAG notifies Ypsomed in writing with
[***] notice that it wishes to terminate the Agreement.

 
 
21.6
This Agreement may be terminated by AMAG if AMAG is required to withdraw the
Bremelanotide Device from the market for regulatory or health and safety
reasons, provided AMAG notifies Ypsomed in writing with [***] notice that is
wishes to terminate the Agreement.


 
22.    Effects of Termination or Expiration
 
 
22.1
Upon termination by Ypsomed or receipt of notice of termination from AMAG,
Ypsomed will as soon as reasonably practicable cease performance of the
applicable activities in respect to the Component Sets and will take reasonable
steps to mitigate the out-of-pocket expenses incurred in connection therewith.

 
 
22.2
Each Party shall return all documents and materials in its possession which
contain confidential information of the other Party within [***] after
termination or expiration of this Agreement, except for copies of information
that may be routinely and automatically stored in the Party’s computer backup
and electronic communications systems. The receiving Party may retain one copy
of documents and materials which contain the disclosing Party's confidential
information for the purpose of verifying the receiving Party's compliance with
its obligations under this Agreement or as required by Applicable Laws, but for
no other purpose whatsoever.

 
 
22.3
Sections 1, 2, 4.4, 6, 9, 10, 11, 12, 13.2(iii), 13.3, 14.3, 14.4, 14.5, 14.6,
15, 16, 17, 18, 19, 20, 22, 24.1, 24.2, 24.4, 24.5, 24.6, 24.7, 25 and 26 shall
survive termination or expiration of this Agreement.

 
 
22.4
In the event of termination of this Agreement by Ypsomed according to Section
21.2, 21.3 or 21.4, [***] shall (i) [***].

 
 

 
 
 
 
 
22.5
In the event of termination of this Agreement by AMAG according to 21.5 or 21.6,
[***] shall (i) [***].

 
 
22.6
In the event of termination of this Agreement by [***] according to Sections
16.9, 21.2, 21.3 or 21.4, [***].

 
23.    Force Majeure
 
Neither Party shall lose any rights hereunder or be liable to the other Party
for damages or losses (except for payment obligations) on account of failure of
performance by the defaulting Party if the failure is occasioned by war, strike,
acts of terrorism, fire, acts of god, earthquake, flood, lockout, embargo,
governmental acts or orders or restrictions or any other similar reason where
failure to perform is beyond the reasonable control of and could not reasonably
have been expected to occur by the defaulting Party and such Party has exerted
all reasonable efforts to avoid or remedy such force majeure. Failure to obtain,
or revocation of, one or more Authorizations shall not be considered an event of
force majeure.
 
24.    Miscellaneous
 
 
24.1
Entire Agreement. This Agreement, including its Appendices, together with the
Confidentiality Agreement, set forth the entire agreement and understanding of
the Parties in respect of the subject matter hereof, and supersedes all prior
discussions, agreements and writings relating thereto.

 
 
24.2
Independent Contractors. The relationship of the Parties hereto is that of
independent contractors. The Parties are not deemed to be agents or partners nor
are they engaged in a joint venture for any purpose as a result of this
Agreement or the transactions contemplated herein.

 
 
24.3
Assignment. Except as otherwise expressly provided herein, the Parties agree
that their rights and obligations under this Agreement shall not be delegated,
transferred or assigned to a third party without the prior written consent of
the other Party; provided either Party may assign this Agreement or parts
thereof to its Affiliates, without the other Party's consent. Subject to Section
21.4, either Party may assign this Agreement in its entirety, without the other
Party’s consent, to a successor to substantially all of the business or assets
of the assigning Party. This Agreement shall be binding upon and inure to the
benefit of the Parties and their successors and permitted assigns.

 
 
24.4
Severability, Waiver. In the event that any provisions of this Agreement are
determined to be invalid or unenforceable by a court of competent jurisdiction,
the remainder of this Agreement shall remain in full force and effect without
said provision. The Parties shall in good faith negotiate a substitute clause
for any provision declared invalid or unenforceable, which shall most nearly
approximate the intent of the Parties in entering this Agreement, or will leave
the provision unreplaced by mutual consent. Any provision of this Agreement held
invalid or unenforceable only in part or degree will remain in full force and
effect to the extent not held invalid or unenforceable. The failure of a Party
to enforce any provision of this Agreement shall not be construed to be a waiver
of the right of such Party to thereafter enforce that provision or any other
provision or right.

 
 
24.5
Notices. Any required notices hereunder shall be given in writing and sent by
(a) facsimile or electronic mail transmission (receipt verified), (b) recognized
overnight courier, freight prepaid, specifying next-day delivery, with written
verification of receipt

 
 

 
 
or (c) priority mail, postage prepaid, with written verification of receipt, in
each case, to the address of the applicable Party below, or to such other
address as such Party may substitute by written notice.
 
If to AMAG:
AMAG Pharmaceuticals, Inc.
1100 Winter Street
Waltham, MA 02451
USA
 
Attention: VP, Technical Operations
Fax:
 
with a copy to:
Attention: General Counsel
Fax:
 
 
If to Ypsomed:
 
Ypsomed AG
Brunnmattstrasse 6
CH-3401 Burgdorf
Switzerland
 
Attention: General Counsel
Fax: +41 (34) 424 41 55
 
With a copy to:
Attention: Product and Account Manager AMAG 
 
Either Party may change its address for communications by a notice to the other
Party in accordance with the terms of this Section 24.5.
 
 
24.6
No Use of Name. Neither AMAG nor Ypsomed shall be permitted to use the name of
the other Party in any publicity, advertising or public announcement concerning
this Agreement or the subject matter hereof without the prior express written
consent of the other Party except to the extent required by law. As soon as the
Bremelanotide Device is in the market, Ypsomed shall be allowed to mention AMAG
in its clients list and to show the Component Set (assembled with a syringe of
placebo) in trade fairs, exhibitions and publications.

 
 
24.7
English Language. This Agreement has been prepared in the English language and
the English language shall control its interpretation. All notices required or
permitted to be given hereunder, and all written or other communications between
the Parties regarding this Agreement or pursuant to this Agreement, shall be in
the English language, unless otherwise stated herein. AMAG acknowledges that
parts of the technical and quality documentation for the Component Sets and the
documentation of Ypsomed's business activities are in the German language.


 
 
 

 
 

25.    Arbitration and Governing Law
 
 
 
25.1
Disputes. The Parties will try to settle their differences amicably between
themselves. If any claim, dispute, or controversy of whatever nature arising out
of or relating to this Agreement, including the performance or alleged
nonperformance of a Party of its obligations under this Agreement arises between
the Parties (each a “Dispute”), a Party will, before initiating any proceedings
pursuant to Section 6(c), notify the other Party in writing of such Dispute. If
the Parties are unable to resolve the Dispute within [***] of receipt of the
written notice by the other Party, such dispute will be referred to an executive
officer of AMAG and an executive officer of Ypsomed, or their designees, who
will meet in person at least once and use their good faith efforts to resolve
the Dispute within [***] after such referral.

 
 
25.2
Arbitration. If a Dispute is not resolved as provided in Section 25.1, whether
before or after expiration or termination of these Terms and Conditions, the
Parties hereby agree that such Dispute will be resolved by final and binding
arbitration conducted in accordance with the [***]. The arbitration will be held
in [***]. The governing law of this Agreement will govern any such proceedings.
The arbitration will be conducted by a panel of three (3) arbitrators with
significant experience in the pharmaceutical manufacturing industry, unless
otherwise agreed by the Parties, appointed in accordance with applicable [***].
Any arbitration herewith will be conducted in the English language to the
maximum extent possible. The arbitrators will be instructed not to award any
punitive or special damages and will render a written decision no later than
[***] following the selection of the arbitrators, including a basis for any
damages awarded and a statement of how the damages were calculated. Any award
will be promptly paid in U.S. dollars free of any tax, deduction or offset. Each
Party agrees to abide by the award rendered in any arbitration conducted
pursuant to this Section 6. With respect to money damages, nothing contained
herein will be construed to permit the arbitrator or any court or any other
forum to award punitive or exemplary damages. By entering into this agreement to
arbitrate, the Parties expressly waive any claim for punitive or exemplary
damages. Each Party will pay its legal fees and costs related to the arbitration
(including witness and expert fees). Judgment on the award so rendered will be
final and may be entered in any court having jurisdiction thereof.

 
 
25.3
Governing Law. This Agreement and any dispute arising therefrom shall be
governed by and construed in accordance with the laws of [***], regardless of
the conflict of laws principles of that or any other jurisdiction. The UN
Convention on Contracts for the International Sale of Goods is not applicable to
this Agreement.

 
 
25.4
Nothing in this Section 25 will preclude either Party from seeking equitable
relief or interim or provisional relief from a court of competent jurisdiction,
including a temporary restraining order, preliminary injunction, specific
performance or other interim equitable relief, concerning a Dispute either prior
to or during any arbitration if necessary to protect the interests of such Party
or to preserve the status quo pending the arbitration proceeding.

 
 
26.
Securities Laws. The parties hereby acknowledge that AMAG is publicly traded on
the NASDAQ National Market System under the symbol "AMAG" and Ypsomed is
publicly traded on the Swiss Performance Index (SPI) of SIX Swiss Exchange. 
Further, each party is aware and will advise its Representatives who are
informed of matters that are the subject of this Agreement, of the restrictions
imposed by certain applicable securities laws on the purchase or sale of
securities by any person who has received or had access material, nonpublic
information concerning a company and on the communication of such information to
any other person when it is  reasonably foreseeable that such person is likely
to purchase or sell such securities in reliance on such information.

 
 
 
 
 
 
In witness whereof, AMAG and Ypsomed have executed this Agreement in two
originals, one for each Party, by their respective duly authorized
representatives.
 
 
 
 
 
 
 
 
 
 
 
AMAG Pharmaceuticals, Inc.  

Ypsomed AG  
Date:
December 21, 2018
 
Date:
January 25, 2019
By:
/s/ William K. Heiden
 
By:
/s/ Ulrike Bauer
Print Name:
William K. Heiden
 
Print Name:
Ulrike Bauer
Title:
President and CEO
 
Title:
SVP Marketing and Sales Delivery Systems
 
 
 
By:
/s/ Frank Mengis
 
 
 
Print Name:
Frank Mengis
 
 
 
Title:
COO

 
 
 

 
 
 
 
Appendix 1
Specifications for Components
 
The Specifications for the Components are kept in the Design History File (DHF),
which is maintained at Ypsomed's premises.
 
 
 
 
 

 
 
 
Appendix 2
Quality Agreement
 
Separate Document.
 
 
 
 
 
 

 
 
Appendix 3
Commercial Terms
 
 
 
1.
Applicable Capacity & Contribution

 
 
1.1
Ypsomed will invest in the entire production infrastructure required to produce
the Components, including high-cavity tooling and fully automatic assembly
equipment.

 
Pursuant to the terms of the Industrialization Proposal, [***] partially
financed the manufacturing capacity build-up through upfront payments as set out
in the Industrialization Proposal.
 
 
1.2
AMAG and Ypsomed will determine the required manufacturing capacity that Ypsomed
will reserve for AMAG based on AMAG’s Long Range Forecast delivered by AMAG to
Ypsomed in accordance with Section 7.1 of the Supply Agreement. It is agreed
between the Parties that the applicable manufacturing capacity per calendar year
(“Applicable Capacity”) will be determined in accordance with this Section 1.2.
The initial Applicable Capacity is [***] Component Sets. The Applicable Capacity
may be adjusted, from time to time upon either Party’s written request, based on
the Long Range Forecast. In the event AMAG requests an increase in the
Applicable Capacity that requires Ypsomed to invest in additional production
infrastructure, such change shall be possible provided AMAG notifies Ypsomed at
least [***] prior to such requested increase. In the event AMAG or Ypsomed in
good faith requests a decrease in the Applicable Capacity, such change shall be
possible provided that the Party requesting such decrease notifies the other
Party at least [***] prior to such requested decrease. Each change of the
Applicable Capacity shall be agreed upon by the Parties in good faith. In the
event AMAG’s capacity demand according to the Long Range Forecast exceeds
[***] Component Sets per calendar year, the parties shall negotiate in good
faith the terms upon which Ypsomed will expand its manufacturing capacity to
accommodate AMAG’s increased capacity demand. In the event AMAG’s capacity
demand according to the Long Range Forecast exceeds [***] Component Sets per
calendar year (i.e., a commitment for Applicable Capacity above [***] but not
more than [***] Component Sets) AMAG shall pay Ypsomed a capacity contribution
fee of [***]) as follows upon receipt of an invoice from Ypsomed:

 
 
 
 
 
Payment Milestones (Contribution for Applicable Capacity
from [***] to [***] Component Sets) 
Amount in [***]
[***] prior to the planned change of Applicable Capacity (i.e. date of request
for additional capacity above [***] Component Sets per calendar year)
[***]
[***] prior to the planned change of Applicable Capacity (i.e. [***] after date
of request for additional capacity above [***] Component Sets per calendar year)
[***]
[***] prior to the planned change of Applicable Capacity (i.e. [***] after date
of request for additional capacity above [***] Component Sets per calendar year)
[***]
Total
[***]

 
 
2.
Minimum Purchase Quantity

 
In accordance with Section 4.8 of the Supply Agreement, beginning in 2019 AMAG
shall purchase at least the Annual Minimum Quantity of Component Sets in each
calendar year during the Term as set forth below. For the purpose of determining
whether AMAG is in compliance with Section 4.8 of the Agreement, a Component Set
is considered “purchased” as of the agreed Delivery Date in the respective
Purchase Order, provided however that such ordered Component Sets will have been
duly purchased and paid by AMAG (during such calendar year or, as applicable, at
a later stage in accordance with the terms of this Agreement).
 
 

 
 
 
 
 
 
Units
Minimum Purchase Quantity
Per Purchase Order
[***] (the “Minimum Batch Size”)
Initial Term
[***] Component Sets per each calendar year during the Initial Term beginning in
[***] (the “Annual Minimum Quantity”)
Subsequent Term(s)
The Annual Minimum Quantity for the Subsequent Term(s) shall be determined and
mutually agreed upon by the Parties prior to the end of the Initial Term or of
each Subsequent Term, as applicable. If the Parties cannot agree on the Annual
Minimum Quantity for a Subsequent Term prior to beginning of such Subsequent
Term, AMAG shall be obligated to purchase, in each calendar year during the
Subsequent Term, no less than the Annual Minimum Quantity for the last full
calendar year

 
3.
Purchase Price

 
The invoiced Purchase Price for Component Sets applied to all invoices during a
calendar year will be determined based on number of Component Sets for the
respective calendar year as set forth in the Binding Forecast and as determined
according to the following Pricing Tiers:
 
Pricing Tiers
 
 
 
 
Annual Quantity of Component Sets
Unit Price per Component Set in [***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]

 
The Purchase Price includes the costs for bulk packaging (bulk packaging as set
out in Appendix 2).
 
The effective Unit Price per Component Set shall be determined based on the
total number of Component Sets ordered by AMAG for the respective calendar year
accordance with Section 7.3, provided however that such ordered Component Sets
will have been duly purchased and paid by AMAG (during such calendar year or, as
applicable, at a later stage in accordance with the terms of this Agreement).
 
Accordingly, within [***] after the end of each calendar year during the Term,
Ypsomed shall calculate the total amount of ordered Component Sets duly
purchased and paid by AMAG and shall perform a “True-Up” reconciliation and
shall provide AMAG with a written report of such reconciliation. If the True-Up
report shows that a difference in the number of Component Sets purchased by AMAG
compared to the pricing tier serving as basis for the invoiced Purchase Price in
such calendar year results in either an underpayment or an overpayment between
the Parties, the Party owing payment to the other Party shall pay the amount of
the difference to the other Party within [***] of the date of delivery of such
True-Up report.
 
 

 
 
 
 
 
4.
Invoicing

 
Ypsomed shall submit an invoice to AMAG upon each Delivery of Component Sets.
The term of payment is [***] from the date of invoice.
 
 
5.
Delivery

 
 
5.1
Ypsomed shall deliver the Component Sets in accordance with Section 8 of the
Agreement and the shipping procedures set out in the Specifications.

 
 
5.2
All Component Sets shall be delivered to AMAG FCA Ypsomed's manufacturing
facility (Incoterms 2010).

 
 

 
 
Appendix 4
Price Change Order
 
Price Change Order – [insert number]
                
Dated: [insert date]
 
This is a Price Change Order of the purposes of Supply Agreement between Ypsomed
AG and AMAG Pharmaceuticals, Inc. dated _________________[insert date] (the
“Agreement”).
 
Terms used but not defined in this Price Change Order shall have the meaning
given to them in the Agreement.
 
Effective Date:    Day, Month, Year
End Date:    Day, Month, Year
 
Current Purchase Price: $
 
Revised Purchase Price: $
 
New Total Cost (if applicable): $
 
The following reasons have caused the Purchase Price to change (increase or
decrease):
 
 
 
1.
 



EXECUTED as an AGREEMENT
 
 
 
 
 
Signed by
YPSOMED AG
 
___________________________
Signature
 
___________________________
Name
 
___________________________
Title
 
___________________________
Date
Signed for and on behalf of
AMAG PHARMACEUTICALS, INC.
 
___________________________
Signature
 
___________________________
Name
 
___________________________
Title
 
___________________________
Date

 
 
 
 
 
